ACCEPTED
                                                                                  03-15-00051-CV
                                                                                          4327723
                                                                         THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             3/2/2015 10:47:37 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                           NO. 03-15-00051-CV

                                                              FILED IN
                     IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                 THIRD COURT OF APPEALS DISTRICT AUSTIN, TEXAS
                          AUSTIN, TEXAS         3/2/2015 10:47:37 AM
                                                          JEFFREY D. KYLE
                                                               Clerk

                              TRENT LINDIG,

                                                         Appellant
                                    v.
                  PLEASANT HILL ROCKY COMMUNITY CLUB

                                                         Appellee


     ON APPEAL FROM THE 33RD DISTRICT COURT, BLANCO COUNTY, TEXAS
                HONORABLE J. ALLAN GARRETT PRESIDING
                         CAUSE NO. CV07580


  UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO
               FILE APPELLANT’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:
     Appellant respectfully presents this unopposed first motion to extend
the time in which to file their Appellant’s Brief pursuant to Texas Rule of
Appellate Procedure 38.6. No previous motions for extension of time to file
the Appellant’s Brief have been filed. In support of this motion, appellant
would show the Court as follows:
                                       I.
      Appellant’s principal brief is currently due on March 16, 2015.
Because of the events and matters described more fully below, appellant
requests an extension of an additional 30 days in which to file the
Appellant’s Brief or until April 15, 2015.
                                      II.
      The requested extension is necessary because the following matters
have prevented the undersigned from completing the Appellant’s Brief and
will preclude the undersigned from doing so sooner than April 15, 2015:

      1.    The undersigned is preparing a reply brief in Philip Wayne
            Hindes and Melinda Hindes Eustace v. La Salle County et al.,
            No. 04-14-00651-CV, which is currently due on March 27, 2015;
      2.    The undersigned prepared motions to exclude evidence in order
            to meet a pretrial deadline in Martha Elvia Bolanos et al. v.
            General Motors et al., No. 7,478, in the 49th Judicial District
            Court, Zapata County, Texas;
      3.    The undersigned will be conducting legal research and related
            tasks to prepare for an oral argument to be conducted in City of
            San Antonio v. Casey Industrial, Inc. and Wheelbrator Air
            Pollution Control, Inc., No. 04-14-00429-CV, which will be held
            on April 2, 2015; and
      4.    The undersigned was nominated to run for President-Elect of
            the Texas Young Lawyers Association and has had expended
            considerable time preparing for the campaign and will be
            conducting a state-wide campaign during the month of March.
For all of the reasons explained above, counsel for appellant cannot

complete the Appellant’s Brief by its current due date of March 16, 2015,

and needs an additional 30 days in which to do so.




                                       2
                                     III.

      On March 2, 2015, the undersigned conferred with Jeff Small, lead

appellate counsel for appellees. Mr. Small indicated that this motion would

not be opposed.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

request that this Court grant his motion for extension of time in which to file

the Appellant’s Brief, extend the deadline in which to file the brief an

additional 30 days up to and including April 15, 2015, and grant such other

and further relief to which appellant may be justly and equitably entitled.



                                      Respectfully submitted,


                                      /s/ Samuel V. Houston, III
                                      SAMUEL V. HOUSTON, III
                                      State Bar No. 24041135
                                      HOUSTON DUNN, PLLC
                                      4040 Broadway, Suite 440
                                      San Antonio, Texas 78209
                                      Telephone: (210) 775-0882
                                      Fax: (210) 826-0075
                                      sam@hdappeals.com

                                      ATTORNEY FOR APPELLANT




                                       3
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on the 2nd day of March, 2015:

Jeff D. Small                                    Via email/e-service
LAW OFFICE OF JEFF SMALL
12451 Starcrest Dr. #100
San Antonio, Texas 78216
jdslaw1951@gmail.com


Norman L. Nevins                                 Via email/e-service
THE NEVINS LAW FIRM
206 West Main Street
Fredericksburg, Texas 78624
nnevinslaw@yahoo.com


                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      4